In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
ROBERT PETRILLO,                     *
                                     *
                                     *     No. 15-1441V
                  Petitioner,        *     Special Master Christian J. Moran
                                     *
v.                                   *     Filed: August 15, 2016
                                     *
SECRETARY OF HEALTH                  *     Attorneys’ fees and costs; award
AND HUMAN SERVICES,                  *     in the amount to which respondent
                                     *     has not objected
                  Respondent.        *
*********************
Howard S. Gold, Gold Law Firm, LLC, Wellesley Hills, MA, for petitioner.
Jennifer Leigh Reynaud, United States Dep’t of Justice, Washington, DC, for
respondent.


    UNPUBLISHED DECISION ON ATTORNEYS’ FEES AND COSTS 1

       On December 1, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., (the
“Vaccine Act”). Petitioner alleged that he developed chronic inflammatory
demyelinating polyneuropathy as a result of the human papillomavirus vaccine
administered to him on November 30, 2012. On July 15, 2016, the undersigned
issued a decision denying compensation to petitioner based on petitioner’s motion
for a decision dismissing the petition. Decision, issued July 15, 2016, 2016 WL
4151688.

      Even though compensation was denied, a petitioner who brings his petition
in good faith and who has a reasonable basis for the petition may be awarded
1
  The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
attorneys’ fees and costs. See 42 U.S.C. § 300aa–15(e)(1). Here, counsel for
petitioner gathered and filed medical records and moved for a decision on the
record when further investigation revealed that petitioner was unlikely to prove his
case. Thus, because petitioner’s counsel acted in good faith and because there was
a reasonable basis for proceeding, petitioner is eligible for an award of attorneys’
fees and costs. Respondent does not contend that petitioner failed to satisfy these
criteria.

       On August 11, 2016, petitioner filed an unopposed motion for attorneys’
fees and costs.2 Petitioner requests a total of $5,688.36 in attorneys’ fees and
costs. In accordance with General Order No. 9, petitioner’s counsel represents that
petitioner incurred no out-of-pocket expenses in pursuit of this claim.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request and the lack of
opposition from respondent, the undersigned GRANTS petitioner’s motion for
attorneys’ fees and costs.

          A lump sum payment of $5,688.36, in the form of a check made
          payable jointly to petitioner and petitioner’s attorney, Howard S. Gold,
          of Gold Law Firm, LLC, for attorneys’ fees and other litigation costs
          available under 42 U.S.C. § 300aa-15(e).

In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court shall enter judgment in accordance herewith. 3

      Any questions may be directed to my law clerk, Shannon Proctor, at
(202) 357-6360.

IT IS SO ORDERED.
                                                         s/Christian J. Moran
                                                         Christian J. Moran
                                                         Special Master

2
    In the motion, petitioner states that respondent has no objection to petitioner’s request.
3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing
of notice renouncing the right to seek review.

                                                    2